Citation Nr: 0009198	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
carcinoma of the prostate, postoperative suprapubic 
prostatectomy, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, and from October 1950 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  Prior to that rating 
decision, in a February 1998 rating decision, the RO proposed 
to reduce the veteran's schedular 100 percent rating for the 
disability at issue to 20 percent, in accordance with rating 
schedule criteria, due to there not being cancer treatment 
being performed for at least six months, and in the absence 
of compensable residuals following cessation of active 
malignancy.  The RO notified the veteran of its proposed 
reduction at that time.

In the May 1998 rating decision, the RO reduced the assigned 
disability rating to 20 percent.  The RO advised the veteran 
of its decision in May 1998, and he appealed as to the 
assigned 20 percent rating.


REMAND

Service connection is currently in effect for residuals of 
carcinoma of the prostate, postoperative suprapubic 
prostatectomy, and a 20 percent rating has been assigned. The 
veteran was last examined by VA in January 1998.  During that 
examination he complained of some slight incontinence and 
that he had had no erection.  He reported that if he strained 
or coughed, he would leak urine.  He reported that he wore a 
single pad per day, which was sufficient.  He denied 
hematuria, cloudy urine, or nocturia other than twice; and he 
did not have burning or difficulty.  He reported having some 
hesitancy in starting stream, but no real difficulty in 
voiding.  He reported that he did not know of any other 
related symptoms.  He reported that PSA tests had remained 
near zero for four or five occasions.  The last test was 
performed in December 1997, which was not above zero.  

On examination, the veteran was comfortable and examination 
was normal except for suprapubic, healed, non-tender surgical 
scar.  Examination of the scrotum and penis was normal.  The 
veteran had no adenopathy.  The report contains diagnoses of 
(1) carcinoma of the prostate, postoperative suprapubic 
prostatectomy; and (2) mild incontinence.

A March 1998 statement from T. Reed Underhill, M.D., noted 
that the veteran had a radical prostatectomy in December 
1996.  The statement noted that postoperatively, the veteran 
had a negative PSA, but did have some mild incontinence with 
heavy lifting.  The statement opined that the veteran was 
unable to work because of his prostate cancer and mild 
incontinence.

Pursuant to the provisions of 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (1999), a 100 percent evaluation is warranted when 
the evidence indicates malignant neoplasms of the 
genitourinary system.  A note to this code section states 
that if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Provisions of 
Diagnostic Code 7517 provide that bladder injury will be 
rated as "voiding dysfunction" under 38 C.F.R. § 4.115a. 38 
C.F.R. § 4.115b, Diagnostic Code 7517 (1999).

Review of the medical evidence described above reveals no 
evidence of reoccurrence or metastasis of the veteran's 
carcinoma subsequent to his radical prostatectomy in December 
1996.  Hence, the veteran's postoperative residuals of his 
prostate cancer would be evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant, pursuant to Diagnostic Codes 7517 
and 7528.  Said symptomatology is evaluated pursuant to 38 
C.F.R. § 4.115a (ratings of the genitourinary system-
dysfunctions).

The veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is not of record medical evidence of either renal 
dysfunction or urinary tract infection.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  Urine leakage 
involves ratings ranging from 20 to 60 percent.  A 60 percent 
rating contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night. 

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  The provision for obstructed 
voiding does not provide for a 20 percent evaluation. 

Reviewing the pertinent evidence of record, the Board notes 
that during the most recent examination, mild incontinence 
was diagnosed and this was the veteran's basic complaint 
during that examination.  There was no evidence of urinary 
frequency or obstructed voiding of any extent at that time, 
as the veteran did not report any dysfunction as to urinary 
frequency or any obstructed voiding dysfunction.  He denied 
nocturia other than twice per night.  He had some hesitance 
in starting a stream, but no real difficulty in voiding.  He 
reported no other symptoms related to urinary frequency or 
obstructed voiding dysfunction.  His basic complaint was that 
he had some slight incontinence, and that he would leak if he 
strained or cough but not if he was careful.  In this regard, 
he required only a single pad per day.  Dr. Underhill's 
statement also noted only that the veteran had mild 
incontinence.

In his August 1999 VA Form 9, however, the veteran has most 
recently asserted that his disability is much more severe.  
He stated that he must wear absorbent material daily due to 
fear of having an accident.  The veteran stated that he 
cannot drive more than thirty minutes without having to stop 
and use a bathroom; and that he can no longer work 
construction due to heavy lifting, which places too much 
stress on his system.  The veteran also stated that he was 
unable to perform sexually due to this disability.  These 
assertions constitute an increase in severity of his reported 
service-connected symptomatology.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his urinary 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for an examination by a board certified 
urologist, if available, to evaluate the 
veteran's service-connected urinary 
disability. All indicated studies should 
be performed.  The examiner should be 
afforded a copy of this remand, the 
claims file and a copy of the rating 
criteria for review.  The examiner should 
note the levels of symptomatology for all 
applicable rating codes, including the 
rating codes for a renal dysfunction, 
voiding dysfunction, and urinary 
frequency.  Specifically, the examination 
should include the following 
determinations: 1) Whether the veteran 
has daytime voiding frequency due to his 
disability, and if so with what frequency 
per time period between voiding; 2) 
Whether the veteran has night-time 
voiding frequency due to his disability, 
and if so with how many awakenings per 
night to void; 3) Whether the veteran 
currently undergoes long-term drug 
therapy for his disability, 4) Whether he 
requires hospitalizations for his 
disability, and if so at what frequency; 
5) Whether his disability requires 
intermittent intensive management; 6) 
Whether his disability is manifested by 
recurrent symptomatic infection requiring 
drainage or frequent hospitalization 
(more than two times per year); and 7) 
Whether his disability is manifested by 
recurrent symptomatic infection requiring 
continuous intensive management.  The 
examiner should document all findings.  
The examiner should also specifically 
comment as to the effect of the service-
connected residuals of prostate cancer on 
the veteran's employment.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal, considering all 
applicable regulations.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




